UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM S-1 AMENDMENT NO. 1 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF1933 ROCKDALE RESOURCES CORPORATION (Exact name of registrant as specified in charter) Colorado (State or other jurisdiction of incorporation) (Primary Standard Classi- fication Code Number) 86-1061005 (IRS Employer I.D. Number) 11044 Research Blvd., Suite A-200 Austin, TX 78759 (512) 795-2300 (Address and telephone number of principal executive offices) Michael D. Smith 11044 Research Blvd., Suite A-200 Austin, TX 78759 (512) 795-2300 (Name, address and telephone number of agent for service) Copies of all communications, including all communications sent to the agent for service, should be sent to: William T. Hart Hart& Trinen,LLP 1624 Washington Street Denver, Colorado 80203 303-839-0061 Approximate Date of Commencement of Proposed Sale to the Public: As soon as practicable after the effective date of this Registration Statement. If this Form is filed to register additional securities for an offering pursuant to Rule 462(b) under the Securities Act, please check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering.o If this Form is a post-effective amendment filed pursuant to Rule 462(c) under the Securities Act, check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering.o If this Form is a post-effective amendment filed pursuant to Rule 462(d) under the Securities Act, check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering.o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b2 of the Exchange Act. Largeacceleratedfiler ¨ Acceleratedfiler ¨ Non-accelerated filer ¨(Do not check if a smaller reporting company) Smallerreportingcompany x Table of Contents CALCULATION OF REGISTRATION FEE Title of each Class of Securities to be Registered Securities to be Registered Proposed Maximum Offering Price Per Security(1) Proposed Maximum Aggregate Offering Price Amount of Registration Fee Units, each consisting of: $ $ (i)500 notes, with each note in the principal amount of $ 10.00; and (ii)2,500 SeriesA warrants. Shares of common stock issuable upon the conversion of the notes. $ $ Shares of common stock issuable upon the exercise of Series A Warrants. $ $ TOTAL $ (1)Offering price computed in accordance with Rule457(g). The registrant hereby amends this Registration Statement on such date or dates as may be necessary to delay its effective date until the registrant shall file a further amendment which specifically states that this Registration Statement shall thereafter become effective in accordance with Section 8(a) of the Securities Act of l933 or until the Registration Statement shall become effective on such date as the Commission, acting pursuant to said Section 8(a), may determine. Table of Contents PROSPECTUS ROCKDALE RESOURCES CORPORATION 2,000 Units $5,000 per Unit Rockdale Resources Corporation, is offering up to 2,000 Units to the public. Each Unit consists of 500 Microbonds, with each Microbond in the principal amount of $10, and 2,500 Series A warrants. The Microbonds will bear interest at 12% per year, payable monthly, will mature on , 2017 and are convertible into shares of our common stock, initially at a conversion price of $2.00 per share. The Microbonds will be secured by any oil or gas wells drilled, completed or acquired with the proceeds from this offering. Under certain circumstances, and upon 20 days notice, we may prepay the Microbonds. Each Series A warrant entitles its holder to purchase one share of our common stock at a price of $2.00 per share at any time until their expiration on the fifth anniversary of the date of this prospectus. Under certain circumstances we may accelerate the expiration date of the warrants. This prospectus also relates to 5,000,000 shares of common stock which we may issue upon any conversion of the Microbonds and5,000,000 shares of common stock which we may issue upon any exercise of the Series A warrants. This offering is on a “best efforts”, basis and there is no minimum number of units whicharerequired to be sold in this offering. We will not pay any commissions or other form of remuneration in connection with the sale of the Units. Our common stock is traded on the OTC Bulletin Board under the symbol “BBLS”. On October 10, 2012 the closing price for our common stock was $1.33.Prior to this offering, there has been no public market for our Microbonds or Series A warrants, although we anticipate that the Microbonds and Series A warrants will be quoted on the OTC QX after the date of this prospectus. As of November 30, 2012 , an application to have the Microbonds and Series A warrants quoted on the OTC QX had not been filed with FINRA. There will not be any public market for the Units and the Units will not trade separately. Investing in our securities involves a high degree of risk. You should purchase our securities only if you can afford a complete loss of your investment. We have not yet been profitable and have a history of losses. See ‘‘Risk Factors’ beginning on page 4 for matters you should consider before buying our securities. NEITHER THE SECURITIES AND EXCHANGE COMMISSION NOR ANY STATE SECURITIES COMMISSION HAS APPROVED OR DISAPPROVED OF THESE SECURITIES OR PASSED UPON THE ADEQUACY OR ACCURACY OF THIS PROSPECTUS. ANY REPRESENTATION TO THE CONTRARY IS A CRIMINAL OFFENSE. Maximum Per Unit Offering Initial public offering price $ $ Proceeds to us, before expenses $ $ The date of this Prospectus is, 2012. 1 Table of Contents PROSPECTUS SUMMARY This summary highlights information contained elsewhere in this prospectus. It does not contain all of the information you should consider before purchasing our units. Therefore, you should read the prospectus in its entirety, including the risk factors and the financial statements and related footnotes appearing elsewhere in this prospectus. References to ‘‘we,’’ ‘‘us,’’ ‘‘our,’’ ‘‘Rockdale’’ or ‘‘the company’’ generally refer to Rockdale Resources Corporation, a Colorado corporation. We are an early-stage independent energy company engaged in the acquisition and development of leases in or near established oil-producing areas. We plan to build our cash flow and oil reserves through a focused acquisition and development program by: · initially focusing our operations in east Texas; · drilling in areas which have a high proportion of oil relative to natural gas; and · lessening risk by concentrating on established areas with proven production; Although we have been in operation for a relatively short period of time, we have raised approximately $4,000,000 in capital as of the date of prospectus. With the proceeds from this offering, we plan to drill, and if warranted, complete oil wells in the Minerva-Rockdale Field. The wells will be drilled to sufficient depths to test the shallow Navarro B formation (approximate depth of 1,800 feet).Each well will cost $210,000, and will take approximately seven days to drill and complete.We will use Kingman Operating Company to supervise the drilling and completion operations. The Minerva-Rockdale Field, which is located approximately 30 miles Northeast of Austin, was first discovered in 1921 and is approximately 50 square miles in size. The main producing formation for this field is the Upper Cretaceous Navarro Group of sands and shales. The Navarro is typically subdivided into several producing zones from the uppermost “A” and “B” sands to the lower “C” and “D” sands. The “B” sand is the primary producing zone. These sands are commonly fine grained and poorly sorted and were deposited close to a shoreline during a cycle of marine regression. As of September 30, 2012 we had drilled and completed five oil wells, we were in the process of completing one well and we had identified drilling sites for forty additional wells on our lease in the Rockdale-Minerva Field; We also plan to acquire additional leases in or adjacent to the Rockdale-Minerva Field or in other areas of East Texas. We believe that, based on past field production, geology, and our actual experience with the oil wells on our Rockdale-Minerva leases, there is an opportunity for the drilling of a number of additional oil wells on our leases. We were incorporated in Colorado in 2002. Our executive offices are located at 11044 Research Blvd., Suite A-200, Austin, Texas 78759. Our telephone number is (512) 795-2300. We do not have a website. See the ‘‘Glossary’’ section of this prospectus for the definition of terms pertaining to the oil industry which are used in this prospectus. 2 Table of Contents The Offering Securities offered 2,000 Units. Each Unit consists of 500 notes, with each Note in the principal amount of $10, and 2,500 Series A warrants. Price per Unit Notes The Notes will bear interest at 12% per year, payable monthly, mature on , 2017 and are convertible into shares of our common stock, initially at a conversion price of $2.00 per share. The Notes will be secured by any oil or gas wells drilled, completed or acquired with the proceeds from this offering.Under certain circumstances, and upon 20 days written notice, we may prepay the Notes. See the section of this prospectus entitled “Description of Securities” for more information. Series A warrants Each Series A warrant entitles the holder to purchase one share of our common stock at any time on or before the fifth anniversary of the date of this Prospectus at a price of $2.00 per share. Under certain circumstances, we may accelerate the expiration date of the warrants. See the section of this prospectus entitled “Description of Securities” for more information. Common Stock This prospectus also relates to 5,000,000 shares of common stock which we may issue upon any conversion of the Microbonds and 5,000,000 shares of common stock which we may issue upon any exercise of the Series A warrants. Trading Symbols : Notes Series A warrants: There will not be any public market for the Units and the Units will not trade separately. Common stock to be outstanding after this offering 17,539,748 (2) Use of proceeds The net proceeds from this offering, after deduction for the expenses of this offering, will be used to drill and complete oil wells, acquire of oil and gas leases, and for general and administrative expenses. Risk factors Investing in our securities involves significant risks, including, but not limited to, the following: our limited operating history and history of losses; our lack of full-time management; our limited number of operating wells and lack of diversification; and price volatility in oil markets. You should carefully consider the information set forth in the ‘‘Risk Factors’’ section of this prospectus prior to investing in our securities. (1) An applicationwill be made to have our Notes and Series A warrants quoted on the OTC QX. Based upon discussions with the staff of the OTC QX, we believe our Notes and Series A warrants will be approved for quotation shortly after the date of this Prospectus. When we are notified that our Notes and Series A warrants have been approved for quotation, we will also be notified as to the trading symbols that have been assigned to these securities. The Microbonds and Series A warrants will trade separately immediately after they have been approved forquotation.Once assigned, the trading symbols will be available on the OTC QX website (www.OTCQX.com). However, there is nevertheless the risk that ourMicrobonds and Series A warrants may not be quoted on the OTC QX or that the quotation of these securities may be delayed. See the risk factor on page 6 of this prospectus entitled ‘‘There is no public market for our Microbonds or Series A warrants and an active market may not develop or be maintained, which could limit your ability to sell these securities.’’ (2) The number of shares of common stock outstanding after this offering is based on17,539,748 shares outstanding as of the date of this prospectus. This number does not include shares of common stock that may become outstanding as a result of the conversion of the Microbonds (5,000,000 shares maximum) or the exercise of the Series A warrants (5,000,000 shares maximum) sold in this offering, assuming all Units offered are sold. 3 Table of Contents Forward Looking Statements This prospectus contains various forward-looking statements that are based on our belief as well as assumptions made by and information currently available to us.When used in this prospectus, the words "believe", "expect", "anticipate", "estimate" and similar expressions are intended to identify forward-looking statements.Such statements may include statements regarding and are subject to certain risks, uncertainties and assumptions which could cause actual results to differ materially from projections or estimates.Factors which could cause actual results to differ materially are discussed at length under the heading “Risk Factors”.Should one or more of the enumerated risks or uncertainties materialize, or should underlying assumptions prove incorrect, actual results may vary materially from those anticipated, estimated or projected.Investors should not place undue reliance on forward-looking statements, all of which speak only as of the date made. 4 Table of Contents RISK FACTORS Investors should be aware that this offering involves certain risks, including those described below, which could adversely affect the value of our common stock.We do not make, nor has it authorized any other person to make, any representation about the future market value of our common stock.In addition to the other information contained in this prospectus, the following factors should be considered carefully in evaluating an investment in our common stock. We are in the development stage and may never be profitable. We have never earned a profit and we expect to incur losses during the foreseeable future and may never be profitable.We will need to earn a profit or obtain additional financing until we are able to earn a profit. Our offering is being conducted on a “best efforts” basis.There is no minimum number of Units which are required to be sold in this offering and all proceeds from the sold of the Units will be delivered to us. As a result of our short operating history it is difficult for potential investors to evaluate our business . There can be no assurance that we can implement our business plan, that we will be profitable, or that the securities which may be sold in this offering will have any value. Our failure to obtain capital may significantly restrict our proposed operations. We need additional capital to fund our operating losses and to commence business. If only a small number of Units are sold, the amount received from this offering may provide little benefit to us.Even if all Units offered are sold, we may need additional capital. We do not know what the terms of any future capital raising may be but any future sale of our equity securities would dilute the ownership of existing stockholders and could be at prices substantially lower than the conversion price of the Microbonds or the exercise price of the Series A warrants.Our failure to obtain the capital which we require will result in the slower implementation of our business plan or our inability to implement our business plan.There can be no assurance that we will be able to obtain any capital which we will need. We may be unable to pay the Microbonds sold in this offering or the interest on the Microbonds. As of the date of this prospectus we were operating at a loss. If all Units offered are sold, we will be required to make interest payments of $1,200,000 each year to the holders of our Microbonds. If our drilling program is not successful, we will be unable to make interest or principal payments on the Microbonds. Oil and gas exploration is not an exact science, and involves a high degree of risk, including the risk that we may drill wells that are not productive at all, or wells which may not produce oil in sufficient amounts so as to make our business profitable. The primary risk of oil and gas exploration lies in the drilling of dry holes or drilling and completing wells which, though productive, do not produce gas and/or oil in sufficient amounts to return the amounts expended and produce a profit.Hazards, such as unusual or unexpected formation pressures, down hole fires, blowouts, loss of circulation of drilling fluids and other conditions are involved in drilling and completing oil and gas wells and, if such hazards are encountered, completion of any well may be substantially delayed or prevented.In addition, adverse weather conditions can hinder or delay operations, as can shortages of equipment and materials or unavailability of drilling, completion, and/or work-over rigs.Even though a well is completed and is found to be productive, water and/or other substances may be encountered in the well, which may impair or prevent production or marketing of oil or gas from the well. Exploratory drilling involves substantially greater economic risks than development drilling because the percentage of wells completed as producing wells is usually less than in development drilling.Exploratory drilling itself can be of varying degrees of risk and can generally be divided into higher risk attempts to discover a reservoir in a completely unproven area or relatively lower risk efforts in areas not too distant from existing reservoirs.While exploration adjacent to or near existing reservoirs may be more likely to result in the discovery of oil and gas than in completely unproven areas, exploratory efforts are nevertheless high risk activities. Although the completion of oil and gas wells is, to a certain extent, less risky than drilling for oil and gas, the process of completing an oil or gas well is nevertheless associated with considerable risk.In addition, even if a well is completed as a producer, the well for a variety of reasons may not produce sufficient oil or gas in order to repay our investment in the well. 5 Table of Contents The acquisition, exploration and development of oil and gas properties, and the production and sale of oil and gas are subject to many factors which are outside our control. These factors include, among others, general economic conditions, proximity to pipelines, oil import quotas, supply, demand, and price of other fuels and the regulation of production, refining, transportation, pricing, marketing and taxation by federal, state, and local governmental authorities. Interests that we may acquire in oil and gas properties may be subject to royalty and overriding royalty interests, liens incident to operating agreements, liens for current taxes and other burdens and encumbrances, easements and other restrictions, any of which may subject us to future undetermined expenses. We do not intend to purchase title insurance, title memos, or title certificates for any leasehold interests we will acquire.It is possible that at some point we will have to undertake title work involving substantial costs.In addition, it is possible that we may suffer title failures resulting in significant losses. The drilling of oil and gas wells involves hazards such as blowouts, unusual or unexpected formations, pressures or other conditions which could result in substantial losses or liabilities to third parties. Although we intend to acquire adequate insurance, or to be named as an insured under coverage acquired by others (e.g., the driller or operator), we may not be insured against all such losses because such insurance may not be available, premium costs may be deemed unduly high, or for other reasons.Accordingly, uninsured liabilities to third parties could result in the loss of our funds or property. Our operations will be affected from time to time and in varying degrees by political developments and federal and state laws and regulations regarding the development, production and sale of crude oil and natural gas. Federal and state laws and regulations require permits for drilling of wells and also cover the spacing of wells, the prevention of waste, and other matters.Rates of production of oil and gas have for many years been subject to federal and state conservation laws and regulations and the petroleum industry is subject to federal tax laws.In addition, the production of oil or gas may be interrupted or terminated by governmental authorities due to ecological and other considerations.Compliance with these regulations may require a significant capital commitment by and expense to us and may delay or otherwise adversely affect our proposed operations. From time to time legislation has been proposed relating to various conservation and other measures designed to decrease dependence on foreign oil.No prediction can be made as to what additional legislation may be proposed or enacted.Oil and gas producers may face increasingly stringent regulation in the years ahead and a general hostility towards the oil and gas industry on the part of a portion of the public and of some public officials.Future regulation will probably be determined by a number of economic and political factors beyond the control of the Company or the oil and gas industry. Our activities will be subject to existing federal and state laws and regulations governing environmental quality and pollution control. Compliance with environmental requirements and reclamation laws imposed by federal, state, and local governmental authorities may necessitate significant capital outlays and may materially affect our earnings, if any.It is impossible to predict the impact of environmental legislation and regulations (including regulations restricting access and surface use) on our operations in the future although compliance may necessitate significant capital outlays, materially affect our earning power or cause material changes in our intended business.In addition, we may be exposed to potential liability for pollution and other damages. There is no public market for our Microbonds or Series A warrants and an active market may not develop or be maintained, which could limit your ability to sell these securities. The Microbonds and Series A warrants maynever be quoted on the OTC QXor quotation of these securities may be delayed . 6 Table of Contents As of the date of this prospectus there was only a limited market for our common stock and, if a public market does not continue, investors in this offering, should they elect to convert their notes and/or exercise their warrants, may be unable to sell their shares. If shareholders are unable to sell their shares, shareholders may never be able to recover any amounts which they paid for our securities. In addition, the price of our common stock, included as a component of the Units, may be negatively impacted since there is no minimum number of Units which are required to be sold in this offering. The Microbonds and Series A warrants maynever be quoted on the OTC QXor quotation of these securities may be delayed. Because there is only a limited public market for our common stock, the price for the securities we are offering was arbitrarily established, does not bear any relationship to our assets, book value or net worth, and may be greater than the price which investors in this offering may receive when they resell their shares. Accordingly, the offering price of our securities should not be considered to be any indication of the value of our securities.The factors considered in determining the offering price included our future prospects and the likely trading future price for our common stock. Disclosure requirements pertaining to penny stocks may reduce the level of trading activity in the market for our common stock and investors may find it difficult to sell their shares. Trades of our common stock are subject to Rule 15g-9 of the Securities and Exchange Commission, which rule imposes certain requirements on broker/dealers who sell securities subject to the rule to persons other than established customers and accredited investors.For transactions covered by the rule, brokers/dealers must make a special suitability determination for purchasers of the securities and receive the purchaser's written agreement to the transaction prior to sale.The Securities and Exchange Commission also has rules that regulate broker/dealer practices in connection with transactions in "penny stocks".Penny stocks generally are equity securities with a price of less than $5.00 (other than securities registered on certain national securities exchanges or quoted on the NASDAQ system, provided that current price and volume information with respect to transactions in that security is provided by the exchange or system).The penny stock rules require a broker/ dealer, prior to a transaction in a penny stock not otherwise exempt from the rules, to deliver a standardized risk disclosure document prepared by the Commission that provides information about penny stocks and the nature and level of risks in the penny stock market.The broker/dealer also must provide the customer with current bid and offer quotations for the penny stock, the compensation of the broker/dealer and its salesperson in the transaction, and monthly account statements showing the market value of each penny stock held in the customer's account.The bid and offer quotations, and the broker/dealer and salesperson compensation information, must be given to the customer orally or in writing prior to effecting the transaction and must be given to the customer in writing before or with the customer's confirmation. Consequently, the penny stock rules may affect the ability of broker-dealers to sell shares of common stock and may affect the ability of shareholders to sell their shares in the secondary market, as compliance with such rules may delay and/or preclude certain trading transactions.The rules could also have an adverse effect on the market price of our common stock.These disclosure requirements may have the effect of reducing the level of trading activity in the secondary market for our common stock.Many brokers may be unwilling to engage in transactions in our common stock because of the added disclosure requirements, thereby making it more difficult for shareholders to dispose of their shares.You may also find it difficult to obtain accurate information about, and/or quotations as to the price of our common stock. Our articles of incorporation and bylaws could discourage acquisition proposals, delay a change in control or prevent other transactions. Provisions of our articles of incorporation and bylaws, as well as provisions of the Colorado Business Corporation Act, may discourage, delay or prevent a change in control of our company or other transactions that you as a shareholder may consider favorable and may be in your best interest.Our articles of incorporation and bylaws contain provisions that: ● authorize the issuance of shares of “blank check” preferred stock that could be issued by our board of directors to increase the number of outstanding shares and discourage a takeover attempt; ● limit who may call special meetings of shareholders; and ● require advance notice for business to be conducted at shareholder meetings. 7 Table of Contents Our directors have the authority to issue common and preferred shares without shareholder approval, and preferred shares can be issued with such rights, preferences, and limitations as may be determined by our board of directors.The rights of the holders of common stock will be subject to, and may be adversely affected by, the rights of any holders of preferred stock that may be issued in the future.We presently have no commitments or contracts to issue any shares of preferred stock.Authorized and unissued preferred stock could delay, discourage, hinder or preclude an unsolicited acquisition of our company, could make it less likely that shareholders receive a premium for their shares as a result of any such attempt, and could adversely affect the market prices of, and the voting and other rights, of the holders of outstanding shares of our common stock. We do not intend to pay any cash dividends on our common stock. We have never declared or paid any cash dividends on our common stock and we do not anticipate paying any cash dividends in the foreseeable future.Prospective investors should not purchase these securities with any view toward the receipt of dividends. Your ownership could be diluted by future issuances of our stock, options, warrants or other securities. Your ownership in our company may be diluted by future issuances of capital stock or the exercise of outstanding or to be issued options, warrants or convertible notes to purchase capital stock.In particular, we may sell securities in the future in order to finance operations, expansions or particular projects or expenditures without obtaining the approval of the holders of our common stock. DILUTION AND COMPARATIVE SHARE DATA Upon any conversion of the Microbonds, theinterest of the holder of the Microbond will be diluted to the extent of the difference between the conversion price of the Microbonds (assumed to be $2.00 for purposes of the tables below) and the pro forma net tangible book value per share of our common stock upon the completion of this offering. The following table illustrates the dilution to investors in this offering, as well as their percentage ownership of our common stock. For purposes of the dilution calculations it was assumed that all Units offered by means of this prospectus are sold and all Microbonds sold are converted into shares of our common stock. If less than all Units offered are sold, the dilution to investors in this offering will be greater and their percentage ownership will be less than that shown in the table. Shares to be sold in this Offering Shares outstanding as of the date of this prospectus 17,539,748 Shares to be outstanding upon completion of offering 22,539,748 Tangible book value per share at September 30, 2012 $ 0.18 Offering price, per share $ Net tangible book value after offering $ 0.47 Dilution per share to investors in this offering $ 1.53 Gain per share to existing shareholders $ 0.29 Percentage ownership of common stock by investors in this offering 22.2 % 8 Table of Contents Additional shares which may be issued Shares which may be issued as a result of securities sold in this offering Note Reference Shares issuable upon exercise of Series A Warrants A Other shares which may be issued: A By means of this Prospectus we are offering to sell up to 2,000 Units. Each Unit consists of 500 Microbonds, with each Microbond in the principal amount of $10, and 2,500 Series A warrants. The Microbonds will bear interest at 12% per year, payable quarterly, will mature five years after the date of this prospectus, and are convertible into shares of our common stock, assumed to be at a conversion price of $2.00 per share for purposes of the analysis above. Each Series A warrant entitles its holder to purchase one share of our common stock at a price of $2.00 per share at any time until their expiration on the fifth anniversary of the date of this prospectus. We may sell additional shares of our common stock, preferred stock, warrants, convertible notes or other securities to raise additional capital.We do not have any commitments or arrangements from any person to purchase any of our securities and there can be no assurance that we will be successful in selling any additional securities. See the “Business” section of this prospectus for information concerning shares sold prior to the date of this prospectus. USE OF PROCEEDS The net proceeds from this offering, after deduction of estimated expenses, will be approximately $9,925,000 if all Units offered are sold. The following shows the intended use of the proceeds from this offering, depending upon the number of Units sold. $ Drilling and Completion of Wells $ 7,375,000 Lease Acquisitions 775,000 General Corporate Purposes $ Offering Expenses 75,000 75,000 $ With the proceeds from this offering, we plan to drill wells on a lease covering 200 acres in the Minerva-Rockdale Field.Our portion of the cost of drilling and completing each well is estimated to be approximately $210,000.See “Business – Minerva-Rockdale Field” for more information. The projected expenditures shown above are only estimates or approximations and do not represent a firm commitment by us.To the extent that the proposed expenditures are insufficient for the purposes indicated, supplemental amounts required may be drawn from other categories of estimated expenditures, if available.Conversely, any amounts not expended as proposed will be used for general working capital. 9 Table of Contents MARKET FOR OUR COMMON STOCK Our common stock trades on the OTC Bulletin Board under the symbol “BBLS.” Shown below is the range of high and low closing prices for our common stock for the periods indicated as reported by the OTC Bulletin Board.The market quotations reflect inter-dealer prices, without retail mark-up, mark-down or commissions and may not necessarily represent actual transactions. Quarter Ended High Low March 31, 2010 $ $ June 30, 2010 $ $ September 30, 2010 $ $ December 31, 2010 $ $ March 31, 2011 $ $ June 30, 2011 $ $ September 30, 2011 $ $ December 31, 2011 $ $ March 31, 2012 $ $ June 30, 2012 $ $ September 30, 2012 $ $ On November 30, 2012 the closing price of our common stock was $0.70. As of November 30, 2012 we had 17,091,748 outstanding shares of common stock and approximately 200 shareholders of record. Holders of our common stock are entitled to receive dividends as may be declared by our board of directors.Our directors are not restricted from paying any dividends but is not obligated to declare a dividend.No cash dividends have ever been declared and it is not anticipated that cash dividends will ever be paid. MANAGEMENT'S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATION We were incorporated in Colorado in January 2002. We planned to sell custom framed artwork, art accessories, and interior design consulting. However, we generated only limited revenue since inception and have been inactive since 2008. In February 2012 we decided it would be in the best interests of our shareholders to no longer pursue our original business plan and, instead, to become active in the exploration and development of oil and gas properties. Results of Operations During the year ended December 31, 2011: · Legal and Accounting expenses increased from the prior period as we changed auditors in late 2010. Our new auditors charged more than our previous auditor for reviewing our 10-Q reports and auditing our financial statements for the years ended December 31, 2011 and 2010; and · General and Administrative expenses increased from the prior period due to the costs associated with adding Interactive Data Files to our website and 1934 Act reports. 10 Table of Contents During the three and nine months ended September 30, 2012: · Oil and gas sales and lease operating expenses increased as our first wells began producing; · Bad debt expense resulted from the write-off of a receivable that we determined was no longer collectible, · General and Administrative expenses increased as a result of our transition to an oil and gas company, Liquidity and Capital Resources During the twelve months ended December 31, 2011: · our operations used cash of $16,674, and · we repaid $1,700, net of new advances received, to related parties. In April 2012 we sold 1,000,000 shares of our common stock to a group of private investors for $51,250. In April 2012 we sold 8,367,850 shares of our common stock to our officers, directors and private investors for $173,902. Between April 1, 2012 and September 30, 2012 we sold 5,781,798 shares of our common stock, at a price of $0.70 per share, to a group of private investors. Our sources and (uses) of funds for the nine months ended September 30, 2012 were: Cash provided (used) in operations $ (1,071,192 ) Purchase of properties and equipment (16,823 ) Purchase of oil and gas lease (475,000 ) Drilling and completion costs (1,525,000 ) Advances from related parties 110,557 Repayment of advances from related parties (156,108 ) Purchase of treasury stock (9,126 ) Sale of common stock 4,272,403 The amounts which we plan to spend during the twelve month period following the date of this prospectus will depend on the amount we are able to raise in this offering. See “Use of Proceeds” for further information. See the “Business” section of this prospectus for more detailed information concerning our plan of operation. We plan to generate profits by drilling productive oil or gas wells.However, we will need to raise the funds required to drill new wells through the sale of our securities, from loans from third parties or from third parties willing to pay our share of drilling and completing the wells.We do not have any commitments or arrangements from any person to provide us with any additional capital.If additional financing is not available when needed, we may need to cease operations.We may not be successful in raising the capital needed to drill oil or gas wells.Any wells which we may drill may not be productive of oil or gas. The Company has suffered recurring losses from operations and has a large working capital deficit. These conditions raise substantial doubt about the Company’s ability to continue as a going concern. The Company may raise additional capital through the sale of its equity securities, through offerings of debt securities, or through borrowings from financial institutions. Management believes that actions presently being taken to obtain additional funding provide the opportunity for the Company to continue as a going concern. Contractual Obligations The following table summarizes our contractual obligations as of September 30, 2012: Total 2012 2013 2014 2015 Office Lease $ 189,903 $ 16,818 $ 68,206 $ 69,608 $ 35,271 11 Table of Contents Off-Balance Sheet Arrangements We do not have any off-balance sheet arrangements that have or are reasonable likely to have a current or future effect on our financial condition, changes in financial condition, results of operations, liquidity or capital resources. Trends Affecting Future Operations The factors that will most significantly affect our results of operations will be (i) the sale prices of crude oil and natural gas, (ii) the amount of production from oil or gas wells in which we have an interest, and (iii) lease operating expenses.Our revenues will also be significantly impacted by our ability to maintain or increase oil or gas production through exploration and development activities. It is expected that our principal source of cash flow will be from the production and sale of crude oil and natural gas reserves which are depleting assets.Cash flow from the sale of oil and gas production depends upon the quantity of production and the price obtained for the production.An increase in prices will permit us to finance our operations to a greater extent with internally generated funds, may allow us to obtain equity financing more easily or on better terms, and lessens the difficulty of obtaining financing. However, price increases heighten the competition for oil and gas prospects, increase the costs of exploration and development, and, because of potential price declines, increase the risks associated with the purchase of producing properties during times that prices are at higher levels. A decline in oil and gas prices (i) will reduce the cash flow internally generated by the Company which in turn will reduce the funds available for exploring for and replacing oil and gas reserves, (ii) will increase the difficulty of obtaining equity and debt financing and worsen the terms on which such financing may be obtained, (iii) will reduce the number of oil and gas prospects which have reasonable economic terms, (iv) may cause us to permit leases to expire based upon the value of potential oil and gas reserves in relation to the costs of exploration, (v) may result in marginally productive oil and gas wells being abandoned as non-commercial, and (vi) may increase the difficulty of obtaining financing.However, price declines reduce the competition for oil and gas properties and correspondingly reduce the prices paid for leases and prospects. Other than the foregoing, we do not know of any trends, events or uncertainties that will have, or are reasonably expected to have, a material impact on our sales, revenues or expenses. Critical Accounting Policies and Recent Accounting Pronouncements See Note 1 to the financial statements for the nine months ended September 30, 2012 included as part of this prospectus for a description of our critical accounting policies and the potential impact of the adoption of any new accounting pronouncements. BUSINESS Background We were incorporated in Colorado in January 2002. We planned to sell custom framed artwork, art accessories, and interior design consulting. However, we generated only limited revenue since inception and have been inactive since 2008. In February 2012 we decided it would be in the best interests of our shareholders to no longer pursue our original business plan and, instead, to become active in the exploration and development of oil and gas properties. In furtherance of our business plan, the following took place: · Shareholders, including our former officers and directors, sold 9,125,500 shares of our common stock to an unrelated third party.The unrelated third party the sold the shares to us for $9,126 . · In April 2012 we sold 1,000,000 shares of our common stock to a group of private investors for $51,250. · In April 2012 we sold 8,367,850 shares of our common stock to our officers, directors and private investors for $173,902. 12 Table of Contents · We changed our name to Rockdale Resources Corporation. · Between April 1, 2012 and September 30, 2012 we sold 5,781,798 shares of our common stock, at a price of $0.70 per share, to a group of private investors. Plan of Operation We plan to evaluate undeveloped oil and gas prospects and participate in drilling activities on those prospects which, in the opinion of management, are favorable for the production of oil or gas.If, through our review, a geographical area indicates geological and economic potential, we will attempt to acquire leases or other interests in the area.We may then attempt to sell portions of our leasehold interests in a prospect to third parties, thus sharing the risks and rewards of the exploration and development of the prospect with the other owners.One or more wells may be drilled on a prospect, and if the results indicate the presence of sufficient oil and gas reserves, additional wells may be drilled on the prospect. Our strategy is to acquire other similar prospects in or adjacent to existing fields with further development potential and minimum risk in the same area. We may also: · acquire a working interest in one or more prospects from others and participate with the other working interest owners in drilling, and if warranted, completing oil or gas wells on a prospect, or · purchase producing oil or gas properties. Our activities will primarily be dependent upon available financing. Oil and gas leases are considered real property.Title to properties which we may acquire will be subject tolandowner’s royalties, overridingroyalties, carried,working and other similar interests and contractual arrangements customary in the oil and gas industry, to liens for current taxes not yet due, liens for amounts owing to persons operating wells, and to other encumbrances.As is customary in the industry, in the case of undeveloped properties little investigation of record title will be made at the time of acquisition (other than a preliminary review of local records).However, drilling title opinions may be obtained before commencement of drilling operations. With the proceeds from this offering, and assuming all Units offered are sold we plan to drill, and if warranted, complete, up to 35 oil wells in the Minerva-Rockdale Field. Minerva-Rockdale Field The Minerva-Rockdale Field, which is located approximately 30 miles Northeast of Austin, was first discovered in 1921 and is approximately 50 square miles in size. The main producing formation for this field is the Upper Cretaceous Navarro Group of sands and shales. The Navarro is typically subdivided into several producing zones from the uppermost “A” and “B” sands to the lower “C” and “D” sands. The “B” sand is the primary producing zone. These sands are commonly fine grained and poorly sorted and were deposited close to a shoreline during a cycle of marine regression. In April 2012 we entered into an agreement with Kingman Operating Company, Inc. Pursuant to the terms of the agreement as amended : · we paid Kingman $475,000 for the assignment of a 100% working interest (75% net revenue interest) in an oil and gas lease covering 200 acres in the Minerva-Rockdale field. · we paid Kingman $1,375,000 to drill and complete our first five wells. · we paid Kingman $150,000 to drill and complete our sixth well. We are in the process of completing this well. Additional costs may be incurred in order to fracture or stimulate this well. · we will pay Kingman $150,000 to drill and complete any additional wells on the 200 acre lease. · at any time on or before November 1, 2012 wehad the right to acquire a 100% working interest (75% net revenue interest) in a lease covering 300 acres,for $1,200,000.On November 7, 2012 the agreement with Kingman was amended such that we issued Kingman 400,000 shares of our restricted common stock, valued at $280,000, for the option to acquire the lease for $920,000at any time on or before January 31, 2012.If we acquire this lease, whichis immediately adjacent to the 200 acre lease referred to above, we will pay Kingman $150,000 to drill and complete any wells which we choose to drill on the lease, provided we commit to drilling multiple wells. The cost to drill and complete the first five wells on the 200 acre lease was $275,000 per well.The cost to drill and complete the sixth well on the 200 acre lease was $150,000, since it was not fractured or otherwise stimulated.The cost to drill and complete any remaining wells on the 200 or 300 acre leases will be $150,000 per well, provided we commit to drilling multiple wells, as Kingman has negotiated a lower price from drilling contractors. 13 Table of Contents The wells will be drilled to sufficient depths to test the shallow Navarro B formation (approximate depth of 1,800 feet).Each well will take approximately seven days to drill and complete.Kingman will be the operator for the lease and will be paid $400 per month for each well we drill and complete. The Minera-Rockdale field consists of 50 square miles of land.The first well in the Minerva-Rockdale field came on producing 7 bbls/day in 1921.As of November 30, 2012 there were over 14,000 wells drilled and the field has produced 8.5 million bbls of oil. The oil is light, paraffin base, and has a API gravity around 40 degrees. Water production in the “B” sands is very low. If, in our sole discretion, the estimated future production from wells drilled on the leases in the Rockdale Field does not warrant further drilling, we plan to drill wells in other areas. Michael D. Smith, one of our officers and directors, is an officer and director of Kingman Energy, LLC. Kingman Operating Company, Inc.is controlled by Kingman Energy. As of November 30, 2012 we had drilled and completed our first five oil wells.As of November 30, 2012 these five wells were collectively producing 10 to 20 bbls of oil and 40 bbls of water per day.We have identified drilling sites for forty additional wells on our lease in the Rockdale-Minerva Field. During the period from our inception to December 31, 2011, we did not drill any oil or gas wells. As of December 31, 2011, we did not have any proven oil or gas reserves. The following table shows, as of November 30, 2012 , our producing wells, developed acreage, and undeveloped acreage, excluding service (injection and disposal) wells: Productive Wells Developed Acreage Undeveloped Acreage (1) State Gross Net Gross Net Gross Net Texas 5 5 (1) Undeveloped acreage includes leasehold interests on which wells have not been drilled or completed to the point that would permit the production of commercial quantities of natural gas and oil regardless of whether the leasehold interest is classified as containing proved undeveloped reserves. The following table shows, as of November 30, 2012 , the status of our gross acreage: State Held by Production Not Held by Production Texas Acres that are Held by Production remain in force so long as oil or gas is produced from one or more wells on the particular lease.Leased acres that are not Held By Production require annual rental payments to maintain the lease until the first to occur of the following: the expiration of the lease or the time oil or gas is produced from one or more wells drilled on the leased acreage.At the time oil or gas is produced from wells drilled on the leased acreage, the lease is considered to be Held by Production. Government Regulation Various state and federal agencies regulate the production and sale of oil and natural gas.All states in which we plan to operate impose restrictions on the drilling, production, transportation and sale of oil and natural gas. The Federal Energy Regulatory Commission (the “FERC”) regulates the interstate transportation and the sale in interstate commerce for resale of natural gas.The FERC’s jurisdiction over interstate natural gas sales has been substantially modified by the Natural Gas Policy Act under which the FERC continued to regulate the maximum selling prices of certain categories of gas sold in "first sales" in interstate and intrastate commerce. 14 Table of Contents FERC has pursued policy initiatives that have affected natural gas marketing.Most notable are (1) the large-scale divestiture of interstate pipeline-owned gas gathering facilities to affiliated or non-affiliated companies; (2) further development of rules governing the relationship of the pipelines with their marketing affiliates; (3) the publication of standards relating to the use of electronic bulletin boards and electronic data exchange by the pipelines to make available transaction information on a timely basis and to enable transactions to occur on a purely electronic basis; (4) further review of the role of the secondary market for released pipeline capacity and its relationship to open access service in the primary market; and (5) development of policy and promulgation of orders pertaining to its authorization of market-based rates (rather than traditional cost-of-service based rates) for transportation or transportation-related services upon the pipeline's demonstration of lack of market control in the relevant service market.We do not know what effect the FERC’s other activities will have on the access to markets, the fostering of competition and the cost of doing business. Our sale of oil and natural gas liquids will not be regulated and will be at market prices. The price received from the sale of these products will be affected by the cost of transporting the products to market.Much of that transportation is through interstate common carrier pipelines. Federal, state, and local agencies have promulgated extensive rules and regulations applicable to the our oil and natural gas exploration, production and related operations.Most states require permits for drilling operations, drilling bonds and the filing of reports concerning operations and impose other requirements relating to the exploration of oil and natural gas.Many states also have statutes or regulations addressing conservation matters including provisions for the unitization or pooling of oil and natural gas properties, the establishment of maximum rates of production from oil and natural gas wells and the regulation of spacing, plugging and abandonment of such wells.The statutes and regulations of some states limit the rate at which oil and natural gas is produced from our properties.The federal and state regulatory burden on the oil and natural gas industry increases our cost of doing business and affects our profitability.Because these rules and regulations are amended or reinterpreted frequently, we are unable to predict the future cost or impact of complying with those laws. Competition and Marketing We will be faced with strong competition from many other companies and individuals engaged in the oil and gas business, many are very large, well established energy companies with substantial capabilities and established earnings records.We will be at a competitive disadvantage in acquiring oil and gas prospects since we must compete with these individuals and companies, many of which have greater financial resources and larger technical staffs.It is nearly impossible to estimate the number of competitors; however, it is known that there are a large number of companies and individuals in the oil and gas business. Exploration for and production of oil and gas are affected by the availability of pipe, casing and other tubular goods and certain other oil field equipment including drilling rigs and tools.We will depend upon independent drilling contractors to furnish rigs, equipment and tools to drill our wells.Higher prices for oil and gas may result in competition among operators for drilling equipment, tubular goods and drilling crews which may affect our ability expeditiously to drill, complete, recomplete and work-over wells. The market for oil and gas is dependent upon a number of factors beyond our control, which at times cannot be accurately predicted.These factors include the proximity of wells to, and the capacity of, natural gas pipelines, the extent of competitive domestic production and imports of oil and gas, the availability of other sources of energy, fluctuations in seasonal supply and demand, and governmental regulation. In addition, there is always the possibility that new legislation may be enacted which would impose price controls or additional excise taxes upon crude oil or natural gas, or both.Oversupplies of natural gas can be expected to recur from time to time and may result in the gas producing wells being shut-in.Imports of natural gas may adversely affect the market for domestic natural gas. The market price for crude oil is significantly affected by policies adopted by the member nations of Organization of Petroleum Exporting Countries ("OPEC").Members of OPEC establish prices and production quotas among themselves for petroleum products from time to time with the intent of controlling the current global supply and consequently price levels.We are unable to predict the effect, if any, that OPEC or other countries will have on the amount of, or the prices received for, crude oil and natural gas. 15 Table of Contents Gas prices, which were once effectively determined by government regulations, are now largely influenced by competition.Competitors in this market include producers, gas pipelines and their affiliated marketing companies, independent marketers, and providers of alternate energy supplies, such as residual fuel oil.Changes in government regulations relating to the production, transportation and marketing of natural gas have also resulted in significant changes in the historical marketing patterns of the industry.Generally, these changes have resulted in the abandonment by many pipelines of long-term contracts for the purchase of natural gas, the development by gas producers of their own marketing programs to take advantage of new regulations requiring pipelines to transport gas for regulated fees, and an increasing tendency to rely on short-term contracts priced at spot market prices. General As of September 30, 2012 we had four full time employees and no part time employees. Our principal office is located at 11044 Research Blvd., Suite A-200, Austin, Texas78759.This office is leased until June, 2015 at a rate of $5,440 per month. We maintain a satellite office located at 1551 Larimer Street #2701, Denver, CO 80202. This office is furnished free of charge by a company affiliated with John Barton, one of our directors. MANAGEMENT Name Age Position Michael D. Smith 53 President, Chief Executive Officer and a Director John P. Barton 69 Vice President and a Director Marc S. Spezialy 30 Chief Accounting and Financial Officer Rick A. Wilber 65 Director The principal occupations of our officers and directors, during the past several years are as follows: Michael D. Smith has been one of our officers and directors since April 2012.June 2010 Mr. Smith foundedKingman Energy LLC, and has been Kingman Energy’s Chief Executive Officer since then. Kingman Energy focuses on the exploration and development of shall oil fields in Rockdale, Texas. Between February 2001 and July 2008, Mr. Smith was Vice President of Victoria Energy, an oil and gas brokerage company. Since June 1995, Mr. Smith has served as Vice President of Jersey Investment a commercial real estate development firm. Marc Spezialy has been our Chief Accounting and Financial Officer since April 2012.Between July 2011 and March 2012 Mr. Spezialy was a manager at PricewaterhouseCoopers LLP in their Austin, Texas office.Between December 2009 and July 2011 Mr. Spezialy was with the accounting firm of Maxwell Locke and Ritter in Austin, Texas.Between July 2004 and December 2009 Mr. Spezialy was with PricewaterhouseCoopers LLP in their San Francisco, California and Austin, Texas offices.Mr. Spezialy received a Bachelor of Science in Accounting and Finance from the University of San Francisco and is a licensed CPA in Texas and California. John Barton has been our Vice President and a director since February 2012.Mr. Barton has been a director of Vanguard Energy Corporation since June, 2010.Since 2007 Mr. Barton has served as a managing partner of Energy Capital Partners, LLC.Since 2005 Mr. Barton has been a partner of Cambridge Energy Associates, LLC.Mr. Barton has been active in raising capital for oil and gas corporations since 2003. Rick A. Wilber has been one of our directors since April 2012.Mr. Wilber has been a director of Synergy Resources Corporation, a publicly traded oil and gas exploration and development corporation since September 2008.Mr. Wilber has been a director of Ultimate Software Group Inc. since October 2002 and serves as a member of its audit and compensation committees. Mr. Wilber has served as a director of Vanguard Energy Corporation since June, 2010.Mr. Wilber previously served as a director of Ultimate Software Group between October 1997 and May 2000.Since 1984 Mr. Wilber has been a private investor in, and a consultant to, numerous development stage companies.In 1974 Mr. Wilber was a co-founder of Champs Sporting Goods, a retail sporting goods chain, and served as its President between 1974 and 1984. We believe our directions are qualified to act as such for the following reasons: Michael D. SmithExperience in the oil and gas industry John BartonExperience in corporate finance and business development Rick WilberExperience in business development 16 Table of Contents Executive Compensation No compensation has been paid, whether in the form of cash, stock bonus awards, or stock option awards, to any of our officers during the two fiscal years ended December 31, 2011. The following shows the amounts we expect to pay to our officers during the twelve months ending August 31, 2013 and the amount of time these persons expect to devote to our business. Projected Percent of Time to be Name Compensation Devoted to our Business Michael D. Smith $ 70 % Marc S. Spezialy $ 90 % We do not have a compensation committee.Our Board of Directors serves as our Audit Committee.None of our directors is a financial expert as that term is defined by the Securities and Exchange Commission.None of our directors are independent as that term is defined in Rule 803 of the NYSE Amex. We do not provide our officers or employees with pension, stock appreciation rights, long-term incentive, profit sharing, retirement or other plans, although we may adopt one or more of such plans in the future. We do not maintain any life or disability insurance on any of our officers. We do not have any outstanding options, warrants or other securities which provide for the issuance of additional shares of our common stock. Employment Agreements Michael D. Smith In April 2012 we entered into an employment agreement with Michael D. Smith.The employment agreement provides that we will pay Mr. Smith an annual salary of $120,000 during the term of the agreement. During each year of the employment term, Mr. Smith is entitled to six weeks of paid vacation days. During the employment term, Mr. Smith will be entitled to receive any benefits which are provided to our full time employees in accordance with our policies and practices and subject to Mr. Smith’s satisfaction of any applicable conditions of eligibility. In the event of Mr. Smith’s illness or disability for a continuous period of six months during which he is unable to render services, Mr. Smith’s compensation will continue during such period, and at the end of such period we may terminate Mr. Smith’s employment on 30 days’ prior written notice.Any dispute as to Mr. Smith’s disability will be submitted to an impartial and reputable physician which we select and which is agreeable to Mr. Smith. We may terminate the employment agreement at any time for cause, which means: (i) a willful act by Mr. Smith that is not in our financial best interest; (ii) a willful failure by Mr. Smith to follow the reasonable, prudent and lawful direction of our directors; or (iii) a failure by Mr. Smith to substantially perform his duties within 30 days after our demand for substantial performance.If Mr. Smith’s employment is terminated for cause, we must pay him his full salary through the date of termination. Mr. Smith may terminate his employment: for good reason.“Good reason” means: (A) a change-in-control of the Company (i.e. the acquisition by which any person of more than 50% of our common stock, or a change in a majority of our directors which has not been approved by the incumbent directors); (B) our failure to comply with any material provision of the employment agreement which has not been cured within 10 days after notice of such noncompliance has been given by Mr. Smith; or (C) any termination of Mr. Smith’s employment other than for cause. If, within one year following a change-in-control, Mr. Smith resigns for good reason or we terminate his employment without cause, Mr. Smith will receive: (i) a lump-sum severance payment equal to $120,000, less applicable deductions and withholdings; (ii) the full amount of any bonus for the fiscal year in which he is terminated, less applicable deductions and withholdings; (iii) immediate vesting of any unvested shares under any outstanding stock options; and (iv) should he be eligible for and elect to continue health insurance pursuant to COBRA, payment of COBRA premiums for twelve months following the termination of his employment. 17 Table of Contents In the event of Mr. Smith’s death during the term, we will pay to his beneficiary an amount equal to the monthly rate of his salary for a period of six months. Mr. Smith may terminate the employment agreement on 90-days’ notice to us, without good reason, in which case we will pay Mr. Smith his salary up to the end of the 90 days. Except as provided above, upon the termination of Mr. Smith’s employment we will pay him his salary up through the date of termination. Marc Spezialy In April 2012 we entered into an employment agreement with Marc Spezialy.The employment agreement provides that we will pay Mr. Spezialy an annual salary of $120,000 during the term of the agreement. The employment agreement will continue in force until terminated by us or Mr. Spezialy. During the employment term, Mr. Spezialy will be entitled to receive any benefits which are provided to our full time employees in accordance with our policies and practices and subject to Mr. Spezialy’s satisfaction of any applicable conditions of eligibility. PRINCIPAL SHAREHOLDERS The following table shows, as of November 30, 2012 , information with respect to those persons owning beneficially 5% or more of our common stock and the number and percentage of outstanding shares owned by each of our officers and directors and by all officers and directors as a group.Unless otherwise indicated, each owner has sole voting and investment powers over his shares of common stock. Name Number of Shares Percent of Class Before Offering (1) Percent of Class After Offering (2) Michael D. Smith 2,000,000 (3) 11.4 % 8.9 % John P. Barton 936,707 (4) 5.3 % 43.7 % Marc S. Spezialy 220,000 1.3 % 1.0 % Rick A. Wilber 1,500,000 8.6 % 6.7 % All officers and directors as a group (four persons) 4,656,707 26.5 % 18.2 % (1) Does not give effect to sale of any Units. Assumes all Microbonds offered are sold and converted into shares of our common stock at a conversion price of $2.00 per share, but none of the Series A Warrants are exercised. (3) Includes 400,000 shares owned by Kingman Operating Company, which is controlled by Mr. Smith. (4) A total of 330,000 shares are held by Energy Capital Partners, LLC, a limited liability company controlled by Mr. Barton and a total of375,000 shares are held by SGS, Ltd. a company over which Mr. Barton has investment control. Transactions with Related Parties/ Conflicts of Interest/Consulting Agreements 18 Table of Contents In April 2012 we sold shares of our common stock to the following officers and/or directors, in the amounts, and for the consideration shown below: Name Shares Consideration Michael D. Smith $ John P. Barton $ Rick A. Wilber $ Rick A. Wilber $ Marc Spezialy Services rendered Subsequent to April 2012 Mr. Barton transferred 1,026,143 shares to unrelated third parties. Oil and gas drilling ventures inevitably involve areas of activity in which conflicts of interest arise. As explained in the “Business’ section of this prospectus, we have an agreement with Kingman Operating Company which pertains to drilling, completing and operating wells on our behalf.As consideration for amending an agreement pertaining a 300 acre lease in the Minevra-Rockdale field, we issued 400,000 shares of our restricted common stock to Kingman Operating Company. Michael D. Smith, one of our officers and directors, is an officer and director of Kingman Energy, LLC. Kingman Operating Company is controlled by Kingman Energy.Accordingly, the price we will pay for the oil and gas lease, and the price will pay for drilling and completing wells, may not be the result of arm’s length negotiations and may be higher than that which we could have obtained from unrelated third parties. Although Kingman will not pay any of the costs required to drill, and if warranted, complete any wells which will be drilled with the proceeds from this prospectus, we will convey to Kingman a 10% working interest in the lease when we have recovered, from the net proceeds of the sale of any oil or gas produced from any wells drilled or completed on the lease, an amount equal to the cost of drilling, testing, completing, equipping and operating any wells on the lease. As a result, Kingman will have a conflict of interest in electing to complete wells since Kingman will have no financial risk if a well does not produce gas in commercial quantities. Affiliates of Kingman own, or may acquire, leases which are adjacent to the leases we have acquired, or may acquire. Any wells which are completed as commercial wells could improve the value of the acreage held by these affiliates. In such an event, the affiliates would benefit in the increased value of their leasehold interests without bearing the expense or risk of drilling a well. We have an agreement with Energy Capital Partners, LLC which provides that we will pay Energy Capital $18,000 a month for consulting with us concerning capital formation. In addition to providing consulting services, Energy Capital provides us, free of charge, with office space in Denver, Colorado. The consulting agreement expires on April 30, 2013. Energy Capital is controlled by John Barton. We have an agreement which provides that we will pay a consultant $10,000 a month for consulting with us concerning capital formation. The consulting agreement expires on April 13, 2013. We had an agreement with a consultant which provided us with investor relations services.During the term of this agreement, which ended on October 23, 2012, we paid the consultant $20,000 in cash and we issued 30,000 shares of our restricted common stock to the consultant. We have an agreement with a consultant which advises us in the area of capital formation.During the twelve month term of this agreement, which expires on April 30, 2013, we have agreed to pay the consultant a fee of $10,000 per month. With the exception of Energy Capital Partners, none of the consultants mentioned above are affiliated with us. PLAN OF DISTRIBUTION By means of this prospectus we are offering up to 2,000 Units to the public at a price of $5,000 per Unit. Each unit consists of 500 Microbonds and 2,500 Series A warrants. We are offering the Units on a “best efforts” basis.We will not employ any brokers or sales agents to sell the Units and we will not compensate any officer or third party for their participation in this offering.There is no firm commitment by any person to purchase any of the Units and there is no assurance that any Units offered will be sold.All proceeds from the sale of the Units will be promptly delivered to us.We plan to end the offering on .However, we may at our discretion end the offering sooner or extend the offering to . 19 Table of Contents We have the right to refuse to accept subscriptions for Units from any person for any reason whatsoever.No subscription shall be deemed to be binding upon us until accepted in writing by our President. This prospectus also relates to 5,000,000 shares of common stock which we may issue upon any conversion of the Microbonds and 5,000,000 shares of common stock which we may issue upon any exercise of the Series A warrants. Determination of Offering Price The factors considered in determining the conversion price of the Microbonds and the exercise price of the Series A warrants included our future prospects in the oil and gas industry and the likely future trading price for our common stock. Because there is only a limited public market for our common stock, the conversion price for the Microbonds and the exercise price of the Series A warrants does not bear any relationship to our assets, book value or net worth, and may be greater than the price which investors in this offering may receive upon the resale of any shares of our common stock.The Microbonds and the exercise price of Series A warrants should not be considered to be any indication of the value of our common stock. DESCRIPTION OF SECURITIES Units By means of this prospectus we are offering Units at a price of $5,000 per unit. Each unit consists of 500 Microbonds, with each Microbond in the principal amount of $10, and 2,500 Series A warrants. Microbonds The Microbonds we are offering by means of this Prospectus will be in the principal amount of $10, will bear interest at 12% per year, payable monthly, will mature in 2017, and will be convertible into shares of our common stock, initially at a conversion price of $2.00 per share.The Conversion Price will be proportionately adjusted in the event of any stock split or capital reorganization. However, at our option, and upon twenty days prior written notice given at any time one year after the date of this prospectus, we may prepay any outstanding Microbonds, if: · our common stock has closed at a price which is at least twice the then applicable conversion price for at least ten consecutive trading days; and · the average trading volume in our common stock has been at least 30,000 shares during the ten trading days. In addition, at our option, and upon twenty days prior written notice, we may prepay any outstanding Microbonds if: · at least 50% of our outstanding shares are acquired in a merger, share-for-share exchange, or similar transaction, and · the amount received for one share of our common stock in the transaction, either in cash, fair value of securities or property, or any combination of cash, securities or property, is at least twice the then applicable conversion price. The Microbonds will be secured by a first lien by any wells we drill and complete or acquire with the proceeds from this offering and will be secured by a second lien on all our other assets. The second lien will be subordinate to any borrowings, not to exceed $5,000,000, from a bank or similar financial institution. Any of the following are an event of default: · We fail to make any interest or principal payment when due; · We breach any representation, warranty or covenant or defaults in the timely performance of any other obligation in our agreements with the holders of the Microbonds and the breach or default continues uncured for a period of fifteen business days after the date on which notice of the breach or default is first given to us, or ten trading days after we become, or should have become, aware of such breach or default; and · We file for protection from our creditors under the federal bankruptcy code, or a third party files an involuntary bankruptcy petition against us. 20 Table of Contents If an event of default occurs, the Microbonds will become immediately due and payable and the interest rate will increase to 18% on the outstanding principal. Series A Warrants Each Series A Warrant entitles the holder to purchase one share of our common stock at a price of $2.00 per share.The Series A Warrants will expire five years from the date of this prospectus. However, at our option, and upon twenty days prior written notice, we may accelerate the expiration date of the Series A warrants if: · our common stock has closed at a price which is at least twice the then applicable warrant exercise price for at least twenty consecutive trading days; · the average trading volume in our common stock has been at least 30,000 shares during the ten trading days; and · we have a current and effective registration statement available covering the shares of common stock issuable upon the exercise of the warrants. Other provisions of the Warrants are set forth below.This information is subject to the provisions of the Warrant Certificate representing the Warrants. 1.Unless exercised within the time provided for exercise, the Warrants will automatically expire. 2.The exercise price of the Warrants may not be increased during the term of the Warrants, but the exercise price may be decreased at the discretion of our directors by giving each Warrant holder notice of such decrease.The expiration date of the Warrants may be extended by our directors giving notice of such extension to each Warrant holder of record. 3.There is no minimum number of shares which must be purchased upon exercise of the Warrants. 4.The holders of the Warrants in certain instances are protected against dilution of their interests represented by the underlying shares of common stock upon the occurrence of stock dividends, stock splits, reclassifications, and mergers. 5.The holders of the Warrants have no voting power and are not entitled to dividends.In the event of our liquidation, dissolution, or winding up, holders of the Warrants will not be entitled to participate in the distribution of our assets. Common Stock We are authorized to issue 75,000,000 shares of common stock.Holders of common stock are each entitled to cast one vote for each share held of record on all matters presented to shareholders.Cumulative voting is not allowed; hence, the holders of a majority of the outstanding common stock can elect all directors. Holders of common stock are entitled to receive such dividends as may be declared by the Board of Directors out of funds legally available therefore and, in the event of liquidation, to share pro rata in any distribution of the Company’s assets after payment of liabilities.The board is not obligated to declare a dividend.It is not anticipated that dividends will be paid in the foreseeable future. Holders of common stock do not have preemptive rights to subscribe to additional shares if issued by the Company.There are no conversion, redemption, sinking fund or similar provisions regarding the common stock. Preferred Stock We are authorized to issue 10,000,000 shares of preferred stock.Shares of preferred stock may be issued from time to time in one or more series as may be determined by our Board of Directors.The voting powers and preferences, the relative rights of each such series and the qualifications, limitations and restrictions of each series will be established by the Board of Directors.Our directors may issue preferred stock with multiple votes per share and dividend rights which would have priority over any dividends paid with respect to the holders of our Common Stock.The issuance of preferred stock with these rights may make the removal of management difficult even if the removal would be considered beneficial to shareholders generally, and will have the effect of limiting shareholder participation in transactions such as mergers or tender offers if these transactions are not favored by our management.As of the date of this Memorandum offering memorandum we had not issued any shares of preferred stock. 21 Table of Contents Options and Warrants See “Dilution and Comparative Share Data” for information concerning our outstanding options and warrants. Transfer Agent Our Transfer Agent and Registrar is: Corporate Stock Transfer, Inc. 3200 Cherry Creek South Drive, Suite 430 Denver, CO 80209 Telephone: (303) 282-4800 Corporate Stock Transfer will be the Transfer Agent and Registrar for the Microbonds. Interest on the outstanding principal amount of the Microbonds will be paid monthly to the holder of the Microbonds at the address shown on the records of Corporate Stock Transfer. EXPERTS The financial statements of Rockdale Resources Corporation for the two years ended December 31, 2011 and 2010 included in this prospectus have been so included in reliance on the report of MaloneBailey, LLP, an independent registered public accounting firm, given on the authority of said firm as experts in auditing and accounting. INDEMNIFICATION Our Bylaws authorize indemnification of a director, officer, employee or agent of the Company against expenses incurred by him in connection with any action, suit, or proceeding to which he is named a party by reason of his having acted or served in such capacity, except for liabilities arising from his own misconduct or negligence in performance of his duty.In addition, even a director, officer, employee, or agent of the Company’ who was found liable for misconduct or negligence in the performance of his duty may obtain such indemnification if, in view of all the circumstances in the case, a court of competent jurisdiction determines such person is fairly and reasonably entitled to indemnification.Insofar as indemnification for liabilities arising under the Securities Act of 1933 may be permitted to directors, officers, or persons controlling the Company’ pursuant to the foregoing provisions, the Company has been informed that in the opinion of the Securities and Exchange Commission, such indemnification is against public policy as expressed in the Act and is therefore unenforceable. 22 Table of Contents GLOSSARY OF OIL AND GAS TERMS DEVELOPED ACREAGE. The number of acres that are allocated or assignable to productive wells or wells capable of production. DISPOSAL WELL. A well employed for the reinjection of salt water produced with oil into an underground formation. HELD BY PRODUCTION. A provision in an oil, gas and mineral lease that perpetuates an entity's right to operate a property or concession as long as the property or concession produces a minimum paying quantity of oil or gas. INJECTION WELL. A well employed for the injection into an underground formation of water, gas or other fluid to maintain underground pressures which would otherwise be reduced by the production of oil or gas. LANDOWNER'S ROYALTY. A percentage share of production, or the value derived from production, which is granted to the lessor or landowner in the oil and gas lease, and which is free of the costs of drilling, completing, and operating an oil or gas well. LEASE. Full or partial interests in an oil and gas lease, authorizing the owner thereof to drill for, reduce to possession and produce oil and gas upon payment of rentals, bonuses and/or royalties. Oil and gas leases are generally acquired from private landowners and federal and state governments. The term of an oil and gas lease typically ranges from three to ten years and requires annual lease rental payments of $1.00 to $2.00 per acre. If a producing oil or gas well is drilled on the lease prior to the expiration of the lease, the lease will generally remain in effect until the oil or gas production from the well ends. The owner of the lease is required to pay the owner of the leased property a royalty which is usually between 12.5% and 16.6% of the gross amount received from the sale of the oil or gas produced from the well. LEASE OPERATING EXPENSES. The expenses of producing oil or gas from a formation, consisting of the costs incurred to operate and maintain wells and related equipment and facilities, including labor costs, repair and maintenance, supplies, insurance, production, severance and other production excise taxes. NET ACRES OR WELLS. A net well or acre is deemed to exist when the sum of fractional ownership working interests in gross wells or acres equals one. The number of net wells or acres is the sum of the fractional working interests owned in gross wells or acres expressed as whole numbers and fractions. NET REVENUE INTEREST. A percentage share of production, or the value derived from production, from an oil or gas well and which is free of the costs of drilling, completing and operating the well. OVERRIDING ROYALTY. A percentage share of production, or the value derived from production, which is free of all costs of drilling, completing and operating an oil or gas well, and is created by the lessee or working interest owner and paid by the lessee or working interest owner to the owner of the overriding royalty. PRODUCING PROPERTY. A property (or interest therein) producing oil or gas in commercial quantities or that is shut-in but capable of producing oil or gas in commercial quantities. Interests in a property may include working interests, production payments, royalty interests and other non-working interests. PROSPECT. An area in which a party owns or intends to acquire one or more oil and gas interests, which is geographically defined on the basis of geological data and which is reasonably anticipated to contain at least one reservoir of oil, gas or other hydrocarbons. PROVED RESERVES. Proved oil and gas reserves are the estimated quantities of crude oil, natural gas and natural gas liquids which geological and engineering data demonstrate with reasonable certainty to be recoverable in future years from known reservoirs under existing economic and operating conditions (prices and costs held constant as of the date the estimate is made). SHUT-IN WELL. A well which is capable of producing oil or gas but which is temporarily not producing due to mechanical problems or a lack of market for the well's oil or gas. 23 Table of Contents UNDEVELOPED ACREAGE. Lease acres on which wells have not been drilled or completed to a point that would permit the production of commercial quantities of oil and gas regardless of whether or not such acreage contains proved reserves. Undeveloped acreage should not be confused with undrilled acreage which is "Held by Production" under the terms of a lease. WORKING INTEREST. A percentage of ownership in an oil and gas lease granting its owner the right to explore, drill and produce oil and gas from a tract of property. Working interest owners are obligated to pay a corresponding percentage of the cost of leasing, drilling, producing and operating a well. After royalties are paid, the working interest also entitles its owner to share in production revenues with other working interest owners, based on the percentage of the working interest owned. ADDITIONAL INFORMATION In connection with the Units offered by this prospectus, we have filed a registration statement on Form S-1 under the Securities Act of 1933 with the Securities and Exchange Commission. This prospectus, filed as part of the registration statement, does not contain all of the information included in the registration statement and the accompanying exhibits and schedules. For further information with respect to our Units, shares and warrants, and us, you should refer to the registration statement and the accompanying exhibits. Statements contained in this prospectus regarding the contents of any contract or any other document are not necessarily complete, and you should refer to the copy of the contract or other document filed as an exhibit to the registration statement, each statement being qualified in all respects by the actual contents of the contract or other document referred to. We also file reports and other information electronically with the SEC.Our registration statement and other SEC filings are available to the public over the Internet at the SEC’s website at www.sec.gov.You may also read and copy any document we file with the SEC at the SEC’s Public Reference Room at treet, N.E., Washington, D.C. 20549.Please call the SEC at 1-800-SEC-0330 for further information on the operation of its Public Reference Room. We intend to furnish our stockholders with annual reports containing financial statements audited by our independent registered public accounting firm. 24 Table of Contents Index to Financial Statements Page Report of Independent Registered Public Accounting Firm F-1 Balance Sheets F-2 Statements of Expenses F-3 Statements of Stockholders’ Equity F-4 Statements of Cash Flows F-5 Notes to Financial Statements F-6 Balance Sheets F-11 Statements of Expenses F-12 Statements of Cash Flows F-13 Notes to Financial Statements F-14 25 Table of Contents REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM To the Board of Directors of Rockdale Resources (formerly Art Design, Inc.) Englewood. CO We have audited the accompanying balance sheets of Rockdale Resources Corporation (formerly Art Design, Inc.) (the “Company”), as of December 31, 2011 and 2010, and the related statements of expenses, stockholders’ equity (deficit) and cash flows for each of the years then ended. These financial statements are the responsibility of the Company’s management. Our responsibility is to express an opinion on these financial statements based on our audits. We conducted our audits in accordance with the standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform an audit to obtain reasonable assurance about whether the financial statements are free of material misstatement. The Company is not required to have, nor were we engaged to perform, an audit of its internal control over financial reporting. Our audits included consideration of internal control over financial reporting as a basis for designing audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the Company’s internal control over financial reporting. Accordingly, we express no such opinion. An audit also includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements, assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation. We believe that our audits provide a reasonable basis for our opinion. In our opinion, the financial statements referred to above present fairly, in all material respects, the financial position of the Company as of December 31, 2011 and 2010, and the results of its operations and its cash flows for each of the years then ended, in conformity with accounting principles generally accepted in the United States of America. The accompanying financial statements have been prepared assuming that the Company will continue as a going concern. As discussed in Note 2 to the financial statements, the Company has not generated revenue and has a working capital deficit. These conditions raise substantial doubt about the Company’s ability to continue as a going concern. Management’s plans in this regard are described in Note 2. The financial statements do not include any adjustments that might result from the outcome of this uncertainty. /s/ MaloneBailey, LLP www.malonebailey.com Houston, Texas March 26, 2012, except for Note 7, which is December 17, 2012 F-1 Table of Contents ROCKDALE RESOURCES CORPORATION (FORMELY ART DESIGN, INC.) BALANCE SHEETS December 31 ASSETS Current assets Cash $ $ Accounts receivable-related party Total current assets Property & equipment Furniture & equipment Less accumulated depreciation ) ) Net property and equipment Total Assets $ $ LIABILITIES & STOCKHOLDERS' EQUITY (DEFICIT) Current liabilities Accounts payable $ $
